IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,774-01


EX PARTE THE HONORABLE AURORA DE LA GARZA,
DISTRICT CLERK OF CAMERON COUNTY
Respondent




ORDER TO SHOW CAUSE AND TO FILE RESPONSE 
FROM CAMERON COUNTY


 Per curiam.

O R D E R


	On December 14, 2007, this Court issued an order requiring the Respondent, Cameron
County District Clerk Aurora De La Garza, to inform this Court whether an 11.07 writ application
had been filed with her office by Relator Jaime Francisco Saldivar within 30 days in response to
Relator's application for writ of mandamus.  On February 8, 2008,  this Court mailed an inquiry to
Respondent as to why no response to the December 14, 2007 order had yet been submitted.  This
Court mailed another inquiry to Respondent on June 18, 2008.  To date no response has yet been
received from said Honorable Aurora De La Garza, in violation of the Court's Order requiring a
response by January 13, 2008.
 NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,
that The Honorable Aurora De La Garza shall file said response and show cause why Respondent
should not be held in contempt of this Court for failing to file the response by the date it was due and
be punished for failing to do so.  The Honorable Aurora De La Garza is ordered to file, with the
Clerk of this Court, Respondent's sworn affidavit and, if necessary, affidavits of other persons, on
or before thirty days from the date of this order.  The affidavits shall state facts that deny or excuse
Respondent's contempt, if there are any such facts. The Honorable Aurora De La Garza shall also
file the response required by the December 14, 2007, order on or before that date.
	It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO
SHOW CAUSE AND TO FILE RESPONSE commanding The Honorable Aurora De La Garza
to file said response and to show cause, in the manner and within the time specified in this Order,
why Respondent should not be held in contempt of this Court for failing to timely file the required
response and be punished for Respondent's failure to do so.  A copy of this Order shall accompany
the Notice.
 IT IS SO ORDERED ON THIS THE 18TH day of November, 2009.
 


Do not publish